OPINION — AG — **** FORMER HOUSING AUTHORITY EMPLOYEE ACCEPTING SALARIED POSITION WITH BUSINESS HAVING CONTRACT WITH THE AUTHORITY **** AN EMPLOYEE OF A HOUSING AUTHORITY CREATED UNDER 63 O.S. 1961 1051 [63-1051] ET SEQ., WHO TERMINATES SUCH EMPLOYMENT AND ACCEPTS A PURELY SALARIED POSITION WITH A BUSINESS WHICH HAS A CONTRACT WITH SAID AUTHORITY, DOES NOT ENTER INTO A RELATIONSHIP THAT PRODUCES "AN INTEREST, DIRECT OR INDIRECT . . . IN . . . CONTRACT" AS PROHIBITED BY 63 O.S. 1961 1059 [63-1059]. CITE: OPINION NO. 71-217 (GARY M. BUSH)